DETAILED ACTION
This office action is in response to the amendment dated June 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 13, and 17 are currently amended.
	Claims 2-8, 10-12, 14-16, and 18-20 are as originally filed.
	Claim 9 is canceled.
	Therefore, claims 1-8 and 10-20 are currently pending.

Response to Amendment
In response to filed claim amendments, the rejection under 35 U.S.C. 101 is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Namet-Nasser (US PG Pub #2014/0210625).
	As to claim 1, Namet-Nasser teaches a vehicle telematics device for assessing driver behavior (Paragraphs [0025] and [0029]-[0030]), the vehicle telematics device comprising: 
	a camera interface configured to communicate with a vehicle camera system of a vehicle to obtain video data produced by the vehicle camera system (Paragraph [0032]); 
	one or more processors (Paragraph [0032]); and 
	one or more memory devices communicatively coupled to the one or more processors and having stored therein a plurality of instructions that, when executed by the one or more processors (Paragraphs [0052]), cause the vehicle telematics device to: 
		obtain sensor data from at least one vehicle sensor of the vehicle (Paragraph [0024]; Figure 13A, Item 302), wherein the sensor data is non-video sensor data indicative of a characteristic of the vehicle (Paragraph [0025]); 
		analyze the sensor data to detect whether a vehicle event has occurred (Paragraphs [0027] and [0062]; Figure 13A, Items 1304 and 1306); 
		communicate, in response to detection of the vehicle event, with the vehicle camera system to obtain video data associated with the detected vehicle event from the vehicle camera system (Paragraph [0063]); and 
		transmit the video data associated with the detected vehicle event and the sensor data to a remote server system (Paragraph [0053]).
	Namet-Nasser does not explicitly teach wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to analyze the video data associated with the detected vehicle event to verify that the detected vehicle event has occurred and transmitting the video data and the sensor data in response to verification that the detected event has occurred.
	Using Figure 13A as a guide, Namet-Nasser teaches receiving sensor data (1302) to determine an event (1306) to trigger video data capture (1308 and 1312). Further, Namet-Nasser teaches that the vehicle system performs data analysis (Paragraph [0027]) including video processing (Paragraph [0052]) before transmitting data to the server after detecting the event (Paragraph [0053]) and that the vehicle data server verifies vehicle events based on video data (Paragraph [0028]). Therefore, based on the teaching of Namet-Nasser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser to verify the event before transmitting to the server because this yields the predictable result of decreasing unnecessary communication to the server to reduce false alarms of vehicle events and therefore, increase reliability in the system.
	As to claim 2, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein to obtain the sensor data comprises to obtain sensor data from a vehicle sensor external to the vehicle telematics device and installed in the vehicle (Figure 3, Item 308; Paragraph [0030]).
	As to claim 3, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein to obtain the sensor data comprises to obtain sensor data from a vehicle sensor located in the vehicle telematics device (Paragraph [0031] teaches a camera).
	As to claim 4, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein to analyze the sensor data comprises to analyze the sensor data to detect whether a vehicle event indicative of a safety violation of the operation of the vehicle has occurred (Paragraph [0048]).
	As to claim 5, depending from the vehicle telematics device of claim 4, Namet-Nasser teaches wherein to analyze the sensor data comprises to analyze the sensor data over a period of time (Paragraphs [0049] and [0063]).
	As to claim 6, depending from the vehicle telematics device of claim 4, Namet-Nasser teaches wherein to analyze the sensor data comprises to compare the sensor data to a reference threshold (Paragraph [0024]).
	As to claim 7, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein to communicate with the vehicle camera system comprises to transmit, in response to detection of the vehicle event, an instruction to the vehicle camera system to begin recording video (Paragraphs [0052] and [0063]).
	As to claim 10, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to generate a vehicle event message in response to detection of the vehicle event, wherein the vehicle event message includes the video data associated with the detected vehicle event and the sensor data (Paragraph [0025]), and 
	wherein to transmit the video data associated with the detected vehicle event and the sensor data comprises to transmit the vehicle event message to the remote server system (Paragraph [0025]).
	As to claim 13, Namet-Nasser teaches a method for assigning deriver behavior of a vehicle (Paragraph [0022]), the method comprising: 
	obtaining, by a vehicle telematics device, sensor data from at least one vehicle sensor of the vehicle (Paragraph [0024]; Figure 13A, Item 302), wherein the sensor data is non-video sensor data indicative of a characteristic of the vehicle (Paragraph [0025]); 
	analyzing, by the vehicle telematics device, the sensor data to detect whether a vehicle event has occurred (Paragraph [0027]); 
	communicating, by the vehicle telematics device and in response to detection of the vehicle event, with a vehicle camera system of the vehicle to obtain video data associated with the detected vehicle event from the vehicle camera system (Paragraph [0063]); 
	analyzing, by the vehicle telematics device, the video data associated with the detected vehicle event (Paragraphs [0027] and [0052]); and 
	transmitting, by the vehicle telematics device, the video data associated with the detected vehicle event and the sensor data to a remote server system (Paragraph [0053]).
	Namet-Nasser does not explicitly teach the vehicle telematics device verifying that the detected vehicle event has occurred and transmitting the video data and the sensor data in response to verification that the detected event has occurred.
	Using Figure 13A as a guide, Namet-Nasser teaches receiving sensor data (1302) to determine an event (1306) to trigger video data capture (1308 and 1312). Further, Namet-Nasser teaches that the vehicle system performs data analysis (Paragraph [0027]) including video processing (Paragraph [0052]) before transmitting data to the server after detecting the event (Paragraph [0053]) and that the vehicle data server verifies vehicle events based on video data (Paragraph [0028]). Therefore, based on the teaching of Namet-Nasser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser to verify the event before transmitting to the server because this yields the predictable result of decreasing unnecessary communication to the server to reduce false alarms of vehicle events and therefore, increase reliability in the system.
	As to claim 14, depending from the method of claim 13, Namet-Nasser teaches wherein analyzing the sensor data comprises analyzing the sensor data to detect whether a vehicle event indicative of a safety violation of the operation of the vehicle has occurred (Paragraph [0048]).
	As to claim 15, depending from the method of claim 13, Namet-Nasser teaches wherein communicating with the vehicle camera system comprises transmitting, by the vehicle telematics device and in response to detection of the vehicle event, an instruction to the vehicle camera system to begin recording video (Paragraphs [0052] and [0063]).
	As to claim 17, Namet-Nasser teaches one or more non-transitory, machine-readable storage media comprising a plurality of instructions stored thereon that, when executed (Paragraph [0022]), cause a vehicle telematics device to: 
	obtain sensor data from at least one vehicle sensor of a vehicle (Paragraph [0024]), wherein the sensor data is non-video sensor data indicative of a characteristic of the vehicle (Paragraph [0025]);  
	analyze the sensor data to detect whether a vehicle event has occurred (Paragraph [0027]); 
	communicate, in response to detection of the vehicle event, with a vehicle camera system of the vehicle to obtain video data associated with the detected vehicle event from the vehicle camera system (Paragraph [0063]); 
	analyze the video data associated with the detected vehicle event (Paragraphs [0027] and [0052]); and 
	transmit the video data associated with the detected vehicle event and the sensor data to a remote server system (Paragraph [0053]).
	Namet-Nasser does not explicitly teach the vehicle telematics device verifying that the detected vehicle event has occurred and transmitting the video data and the sensor data in response to verification that the detected event has occurred.
	Using Figure 13A as a guide, Namet-Nasser teaches receiving sensor data (1302) to determine an event (1306) to trigger video data capture (1308 and 1312). Further, Namet-Nasser teaches that the vehicle system performs data analysis (Paragraph [0027]) including video processing (Paragraph [0052]) before transmitting data to the server after detecting the event (Paragraph [0053]) and that the vehicle data server verifies vehicle events based on video data (Paragraph [0028]). Therefore, based on the teaching of Namet-Nasser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser to verify the event before transmitting to the server because this yields the predictable result of decreasing unnecessary communication to the server to reduce false alarms of vehicle events and therefore, increase reliability in the system.
	As to claim 18, depending from the one or more non-transitory, machine-readable storage media of claim 17, Namet-Nasser teaches wherein to analyze the sensor data comprises to analyze the sensor data to detect whether a vehicle event indicative of a safety violation of the operation of the vehicle has occurred (Paragraph [0048]).
	As to claim 19, depending from the one or more non-transitory, machine-readable storage media of claim 17, Namet-Nasser teaches wherein to communicate with the vehicle camera system comprises to transmit, in response to detection of the vehicle event, an instruction to the vehicle camera system to begin recording video (Paragraphs [0052] and [0063]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Namet-Nasser (US PG Pub #2014/0210625) as applied to claim 1 above, and further in view of Cook et al. (Cook; US PG Pub #2010/0250021).
	As to claim 8, depending from the vehicle telematics device of claim 1, Namet-Nasser does not explicitly teach wherein to communicate with the vehicle camera system comprises to request video data from the vehicle camera system that includes a time period prior to the detection of the vehicle event.
	In the field of vehicle event reporting, Cook teaches wherein to communicate with the vehicle camera system comprises to request video data from the vehicle camera system that includes a time period prior to the detection of the vehicle event (Paragraphs [0073] and [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Cook because providing data before the detection of the event yields the predictable result of providing a more detailed analysis of the situation for a more robust system.

Claims 11, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Namet-Nasser (US PG Pub #2014/0210625) as applied to claims 1, 13, and 17 above, and further in view of Lambert et al. (Lambert; US PG Pub #2016/0098868).
	As to claim 11, depending from the vehicle telematics device of claim 1, Namet-Nasser does not explicitly teach wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data; 
	obtain, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmit the additional sensor data to the remote server system.
	In the field of vehicle data collection, Lambert teaches wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data (Paragraphs [0017] and [0019]); 
	obtain, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmit the additional sensor data to the remote server system (Paragraphs [0019] and [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Lambert because providing additional data yields the predictable result of providing a more detailed analysis of the situation for a more robust system.
	As to claim 12, depending from the vehicle telematics device of claim 1, Namet-Nasser does not explicitly teach wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data; 
	obtain, based on the request, additional video data from the vehicle camera system; and 
	transmit the additional video data to the remote server system.
	In the field of vehicle data collection, Lambert teaches wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data (Paragraphs [0017] and [0019]); 
	obtain, based on the request, additional video data from the vehicle camera system (Paragraph [0020]); and 
	transmit the additional video data to the remote server system (Paragraph [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Lambert because providing additional data yields the predictable result of providing a more detailed analysis of the situation for a more robust system.
	As to claim 16, depending from the method of claim 13, Namet-Nasser does not explicitly teach the method further comprising 
	monitoring, by the vehicle telematics device, for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data; 
	obtaining, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmitting the additional sensor data to the remote server system.
	In the field of vehicle data collection, Lambert teaches monitoring, by the vehicle telematics device, for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data (Paragraphs [0017] and [0019]); 
	obtaining, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmitting the additional sensor data to the remote server system (Paragraphs [0019] and [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Lambert because providing additional data yields the predictable result of providing a more detailed analysis of the situation for a more robust system.
	As to claim 20, depending from the one or more non-transitory, machine-readable storage media of claim 17, Namet-Nasser does not explicitly teach wherein the plurality of instructions, when executed, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data; 
	obtain, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmit the additional sensor data to the remote server system.
	In the field of vehicle data collection, Lambert teaches wherein the plurality of instructions, when executed, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data (Paragraphs [0017] and [0019]); 
	obtain, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmit the additional sensor data to the remote server system (Paragraphs [0019] and [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Lambert because providing additional data yields the predictable result of providing a more detailed analysis of the situation for a more robust system.

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
	On pages 9-13, the applicant argues that Namet-Nasser does not explicitly teach the subject matter of the amended claims 1, 13, and 17. Specifically, the applicant argues that Namet-Nasser does not teach a two-step analysis of non-video data followed by video data. The applicant further argues, on pages 14-15, that Namet-Nasser in view of Cook does not render obvious the subject matter of claim 8. The examiner respectfully disagrees.
	As seen in Figure 13A, Namet-Nasser teaches receiving sensor data (1302) to determine an event (1306) to trigger data capture (1308 and 1312) where the sensor data is non-video (Paragraph [0062]) and the triggered data capture is video data (Paragraph [0063]). Therefore, Namet-Nasser explicitly teaches two-step data retrieval with non-video data being analyzed first, then video data. However, Namet-Nasser does not explicitly teach a vehicle telematics device analyzing video data to verify an event. Even so, Namet-Nasser explicitly teaches each of those pieces separately by teaching a vehicle telematics device analyzing video data (Paragraphs [0027] and [0052]) and verifying events (Paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser to arrive at the limitations as claimed for the reasoning provided in the rejections above. Therefore, independent claims 1, 13, and 17 are properly rejected as being unpatentable over the teaching of Namet-Nasser.
	With respect towards the applicant’s argument regarding claim 8, Namet-Nasser already teaches communicating with a camera system after detection of the event (Paragraph [0063]). However, Namet-Nasser does not explicitly teach that the video data includes video data from a time period prior to the detection of the event. However, Cook teaches vehicular video data from a time prior to an incident occurring (Paragraph [0075]). Therefore, the combination of Namet-Nasser and Cook renders obvious the claimed limitation and claim 8 is properly rejected under 35 U.S.C. 103.
	Claims 1-8 and 10-20 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688